DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4, 7 - 13, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell  (Publication: US 2017/0221158 A1) in view of Mangino (Publication: US 2018/0285129 A1) Black et al. (Publication: US 2017/0262154 A1).

Regarding claim 1,  Mitchell discloses An apparatus for object networking, comprising: ([0032] FIG. 1 is a high-level block diagram of a social networking system including an image-based object determination system that captures objects) : 
one or more processors (processors in the system); and
executable memory for storing at least one program executed by the one or more processors ([0032], [0080] to [0081] - memory for storing programs executed by a processor,), wherein the at least one program registers a real object ([0020], [0032], [0059] to [0063],  – programs executes a concept node may have a corresponding concept profile page ("hub") in which a plurality of users can add content, make declarations, and express themselves, particularly in relation to the concept.
In any of the examples depicted in FIGS. 2-5, a concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed, or are likely to have been exposed, to "Grey Goose."
FIG. 1 is a high-level block diagram of a social networking system including an image-based object determination system with the camera that captures objects on the scene in action and object of interest: e.g. vodka could  be the object of interest. ) [0059] to [0063] - Figs. 2-5 of social networks with nodes, for inferred user nodes who were in the same event. Concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to inferred users who were likely exposed to Grey Goose at the same event. Based on the methods of Fig. 6 and Fig. 7, inferred user nodes network is generated.),
remaining language, see rejection on claim 10.

Regarding claim 2, see rejection on claim 11.
Regarding claim 3, see rejection on claim 12.
Regarding claim 4, see rejection on claim 13.
Regarding claim 7, see rejection on claim 16.
Regarding claim 8, see rejection on claim 17.
Regarding claim 9, see rejection on claim 18.
	
Regarding claim 10, Mitchell discloses a method for object networking, performed by an apparatus for object networking, comprising ([0032] FIG. 1 is a high-level block diagram of a social networking system including an image-based object determination system that captures objects) : 
registering a real object, included in a scene recognized by a display device of a user, as an object of interest ([0020], [0032], [0059] to [0063],  – A concept node may have a corresponding concept profile page ("hub") in which a plurality of users can add content, make declarations, and express themselves, particularly in relation to the concept.
In any of the examples depicted in FIGS. 2-5, a concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed, or are likely to have been exposed, to "Grey Goose."
FIG. 1 is a high-level block diagram of a social networking system including an image-based object determination system with the camera that captures objects on the scene in action and object of interest: e.g. vodka could  be the object of interest. ) [0059] to [0063] - Figs. 2-5 of social networks with nodes, for inferred user nodes who were in the same event. Concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to inferred users who were likely exposed to Grey Goose at the same event. Based on the methods of Fig. 6 and Fig. 7, inferred user nodes network is generated. ); 
generating a local network using local information pertaining to the object of interest ( [0059] to [0063] - Figs. 2-5 of social networks with nodes, for inferred user nodes who were in the same event. Concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to inferred users who were likely exposed to Grey Goose at the same event. Based on the methods of Fig. 6 and Fig. 7, inferred user nodes network is generated. ) ; and 
generating a global network of multiple objects of interest from local networks of the multiple objects of interest using global information pertaining to the object of interest ([0060] to [0062] Figs. 2-5 of social networks with nodes, for marketing competitor, the pushing of marketing content to different nodes over the network is not necessarily by the detected brand, but rather the detected brand's competitor. A concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed, or are likely to have been exposed, to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to users who have been tagged with Grey Goose products in their photos and the global network for multiple objects is generated.); 
[0020], [0032], [0059] to [0063],  – A concept node may have a corresponding concept profile page ("hub") in which a plurality of users can add content, make declarations, and express themselves, particularly in relation to the concept.
In any of the examples depicted in FIGS. 2-5, a concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed, or are likely to have been exposed, to "Grey Goose."
[0032], [0060] to [0062] - FIG. 1 is a high-level block diagram of a social networking system including an image-based object determination system with the camera in the physical world that captures objects on the scene in action and object of interest: e.g. vodka could  be the object of interest. [0059] to [0063] - Figs. 2-5 of social networks with nodes, for inferred user nodes who were in the same event. Concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to inferred users who were likely exposed to Grey Goose at the same event. Based on the methods of Fig. 6 and Fig. 7, inferred user nodes network is generated.).
However Mitchell does not disclose the display device being configured to provide Augmented Reality/Virtual Reality (AR/VR) applications; virtualization display device; at which the user gazes through the display device for a preset time. 
[0017], [0022], Augmented reality display is displayed on the displayed device. Augmented Reality/Virtual Reality (AR/VR) applications are running as shown in Fig. 12. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mitchell with the display device being configured to provide Augmented Reality/Virtual Reality (AR/VR) applications as taught by Mangino. The motivation for doing is to improve user experience in interacting with applications as taught by Mangino in paragraph(s) [0003]. 
However Mitchell in view of Mangino do not disclose virtualization display device.
Black discloses virtualization display device ([0016] - tagging a virtual item within a virtual environment is described. The method includes sending, via a computer network, virtual environment data for display of a first virtual environment on a first head-mounted display. The first head-mounted display is worn by a first user. The first virtual environment includes a virtual item.);
at which the user gazes through the display device for a preset time ([0060] to [0062] -  a gaze tracking camera 312 is included in the HMD 102 to enable tracking of a gaze of the user 100 through the display device. The gaze tracking camera captures images of eyes of the user 100. The images are analyzed to determine a gaze direction of the user 100. Information about the gaze direction of the user 100 is utilized to affect the video rendering. For example, if a the eyes of the user 100 are determined to be looking in a specific direction, then the video rendering for that direction is prioritized or emphasized, such as by providing greater detail or faster updates in the region where the user 100 is looking. It should be appreciated that the gaze direction of the user 100 is defined relative to the HMD 102, relative to the real-world interactive environment in which the user 100 is situated, and/or relative to the virtual environment that is being rendered on the HMD 102.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mitchell in view of Mangino with virtualization display device; at which the user gazes through the display device for a preset time as taught by Black. The motivation for doing is to enable more convenient to perform the operation as taught by Black in paragraph(s) [0181]. 

Regarding claim 11, Mitchell in view of Mangino, Black disclose all the limitations of claim 2 including virtualization display device.
Mitchell discloses wherein generating the local network is configured to set at least one object of interest included in the scene and the display device as entities of the scene ([0059] to [0063] - Figs. 2-5 of social networks with nodes, for inferred user nodes who were in the same event. Concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed to "Grey Goose." Or other objects as object of interest. Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to inferred users who were likely exposed to Grey Goose at the same event. Based on the methods of Fig. 6 and Fig. 7, inferred user nodes network is configured for setting the object of interest.
[0041], [0048] to [0049], [0091] to [0094] Image object recognition API 60 accesses photographic object database 130. Photographic object database 130 contains a collection of images of logos, products, brands, and the like. photographic object database 130 includes, for each photo, an association with a particular concept node stored in concept store 114. In particular embodiments, searchable text extracted through OCR is stored in association with photo images containing signage or other sources of text. For example, photographic object database 130 may store the text "Coca-Cola" in a searchable format in association with a photo of a Coca-Cola product. Photographic object database 130 stores a link to the node associated with the object, and pulls text or other related data directly from the node as necessary and is displayed on the displays.).
Black discloses virtual entities  ([0131] the virtual environments A1 through A4 represent the same virtual store, e.g., store owned by the same entity.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mitchell in view of Mangino, Black with virtual entities as taught by Black. The motivation for doing is to enable more convenient to perform the operation as taught by Black in paragraph(s) [0181]. 
	
Regarding claim 12, Mitchell in view of Mangino, Black disclose all the limitations of claim 11.
Mitchell discloses wherein generating the local network is configured to generate a space corresponding to the scene, to set the entities in the space, and to configure a [0041], [0048] to [0049], [0091] to [0094] Image object recognition API 60 accesses photographic object database 130. Photographic object database 130 contains a collection of images of logos, products, brands, and the like. photographic object database 130 includes, for each photo, an association with a particular concept node stored in concept store 114. In particular embodiments, searchable text extracted through OCR is stored in association with photo images containing signage or other sources of text in the scene. For example, photographic object database 130 may store the text "Coca-Cola" in a searchable format in association with a photo of a Coca-Cola product. Photographic object database 130 stores a link to the node associated with the object, and pulls text or other related data directly from the node as necessary and is displayed on the displays.
[0059] to [0063] - Figs. 2-5 of social networks with nodes, for inferred user nodes who were in the same event. Concept node administrator for "Stoli vodka" may wish to push marketing content of photos to users who have been explicitly exposed to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to inferred users who were likely exposed to Grey Goose at the same event. Based on the methods of Fig. 6 and Fig. 7, inferred user nodes network is generated. ).
Black discloses a virtualized space, virtual entities, a virtual network ( [0009] tagging virtual-reality content in shared spaces that are visited by different head-mounted display (HMD) users. [0016] In one embodiment, a method for tagging a virtual item within a virtual environment is described. The method includes sending, via a computer network, virtual environment data for display. [0131] the virtual environments A1 through A4 represent the same virtual store, e.g., store owned by the same entity.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mitchell in view of Mangino, Black with a virtualized space, virtual entities, a virtual network as taught by Black. The motivation for doing is to enable more convenient to perform the operation as taught by Black in paragraph(s) [0181]. 

Regarding claim 13, Mitchell in view of Mangino, Black disclose all the limitations of claim 12 including virtual entity and the virtualization display device.
Mitchell discloses wherein generating the local network is configured to: set the entity by mapping the object of interest to a virtual object in a logical domain ([0041], [0048] to [0049], [0091] to [0094] Image object recognition API 60 accesses photographic object database 130. Photographic object database 130 contains a collection of images of logos, products, brands, and the like. photographic object database 130 includes, for each photo, an association with a particular concept node stored in concept store 114. In particular embodiments, searchable text extracted through OCR is stored in association with photo images containing signage or other sources of text in the scene. For example, photographic object database 130 may store the text "Coca-Cola" in a searchable format in association with a photo of a Coca-Cola product. Photographic object database 130 stores a link to the node associated with the object, and pulls text or other related data directly from the node as necessary and is displayed on the displays.
[0059] to [0063] - inferred user nodes network is generated and the network is logically configured dynamically domain and not based on a fixed, non dynamic, physical network.); 
and provide information about the object to the display device using a network connected with the object in the logical domain when the object of interest is not connected with a physical network ([0041], [0048] to [0049], [0091] to [0094] Image object recognition API 60 accesses photographic object database 130. Photographic object database 130 contains a collection of images of logos, products, brands, and the like. photographic object database 130 includes, for each photo, an association with a particular concept node stored in concept store 114. In particular embodiments, searchable text extracted through OCR is stored in association with photo images containing signage or other sources of text in the scene. For example, photographic object database 130 may store the text "Coca-Cola" in a searchable format in association with a photo of a Coca-Cola product. Photographic object database 130 stores a link to the node associated with the object, and pulls text or other related data directly from the node as necessary and is displayed on the displays.
[0059] to [0063] - Figs. 2-5 of social networks with nodes, for inferred user nodes who were in the same event. Concept node administrator for "Stoli vodka" may wish to push marketing content of photos to users who have been explicitly exposed to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to inferred users who were likely exposed to Grey Goose at the same event. Based on the methods of Fig. 6 and Fig. 7, inferred user nodes network is generated and the network is logically configured dynamically domain and not based on a fixed physical network. ).
Black discloses virtual object, a virtual network.
 ( [0009] tagging virtual-reality content in shared spaces that are visited by different head-mounted display (HMD) users. [0016] In one embodiment, a method for tagging a virtual item within a virtual environment is described. The method includes sending, via a computer network, virtual environment data for display. [0131] the virtual environments A1 through A4 represent the same virtual store, e.g., store owned by the same entity.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mitchell in view of Mangino, Black with virtual object, a virtual network as taught by Black. The motivation for doing is to enable more convenient to perform the operation as taught by Black in paragraph(s) [0181]. 

Regarding claim 16, Mitchell in view of Mangino, Black disclose all the limitations of claim 10.
Mitchell discloses cancelling registration as the object of interest, wherein cancelling the registration as the object of interest is configured to cancel the registration as the object of interest and change the real object to an object not of [0020], [0059] to [0063], and [0066] -  A concept node may have a corresponding concept profile page ("hub") in which a plurality of users can add content, make declarations, and express themselves, particularly in relation to the concept thus when there is no add content, that the registration is canceled as the object of interest.
In any of the examples depicted in FIGS. 2-5, a concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed, or are likely to have been exposed, to "Grey Goose."
Comparison Step 504 may include extracting text from the uploaded image or extracted frames. Image object recognition API 60 may include an optical character recognition application or other software modules that, alone or in conjunction, may locate blocks of text, perform OCR on the blocks of text, and extract searchable text from the OCR process. For example, the text on bottle 203 ("Grey Goose Vodka") may be searched and matched with a database of concept nodes or photographs with extracted text in photographic object database 130. ).
Black discloses when an interval at which the object of interest appears in the scene is greater than a preset time ( [0141] to [0142] -  the tags and/or content associated with the tags appears based on a gesture performed by a user. when the user stares at a particular virtual item in a virtual scene, the processor 406 determines that the user is staring, e.g., looking at the virtual item for greater than a pre-determined amount of time, etc., or is making a gesture to move closer to the virtual item, and determines to display content and/or tags associated with the virtual item within a user account of the user on an HMD worn by the user in the present time. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mitchell in view of Mangino, Black with when an interval at which the object of interest appears in the scene is greater than a preset time as taught by Black. The motivation for doing is to enable more convenient to perform the operation as taught by Black in paragraph(s) [0181]. 

Regarding claim 17, Mitchell in view of Mangino, Black disclose all the limitations of claim 10.
Mitchell discloses wherein generating the local network is configured to request the local information pertaining to the object of interest from a local metadata layer ([0059] to [0063] - Figs. 2-5 of social networks with nodes, for inferred user nodes who were in the same event. Concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to inferred users who were likely exposed to Grey Goose at the same event . Nodes have its EXIF data with metadata. Objects with object of internets and EXIF data including geo-tagging metadata that indicated the location of the user nodes Based on the methods of Fig. 6 and Fig. 7, inferred user nodes network is generated.) and to forward a request for the local information from a first node in the local metadata layer, which receives the request for the local information, to a second node in the local [0059] to [0063], Figs. 2-5 of social networks with nodes, for marketing competitor, the pushing of marketing content to different nodes over the network is not necessarily by the detected brand, but rather the detected brand's competitor. A concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed, or are likely to have been exposed, to "Grey Goose." First receives the "Stoli vodka" from the node then send to the marketing competitor , different nodes over the network is not necessarily by the detected brand, competitor nodes network is generated.
[0060] to [0062] Figs. 2-5 of social networks with nodes, for marketing competitor, from inferred user nodes to marketing competitor, the pushing of marketing content to different nodes over the network is not necessarily by the detected brand, but rather the detected brand's competitor. A concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed, or are likely to have been exposed, to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to users who have been tagged with Grey Goose products in their photos and the global network for multiple objects is generated.
Nodes have its EXIF data with metadata. Objects with object of internets and EXIF data including geo-tagging metadata that indicated the location of the user nodes, the information is present to the marketing competitors and not the inferred user in the same event thus present to the second user nodes based on its EXIF data including geo-tagging metada that indicated the location of each user node and , competitor nodes network is generated thus “to a second node” can be read on.
The competitors are not present with the inferred user nodes and the second node in the global repository layer can be read on. ).
	
Regarding claim 18, Mitchell in view of Mangino, Black disclose all the limitations of claim 17.
Mitchell discloses wherein generating the global network is configured to request the global information pertaining to the object of interest from a global repository layer and to forward a request for the global information from a first node in the global repository layer ( [0060] to [0062], Figs. 2-5 of social networks with nodes, for marketing competitor, the pushing of marketing content to different nodes over the network is not necessarily by the detected brand, but rather the detected brand's competitor. A concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed, or are likely to have been exposed, to "Grey Goose."
[0060] to [0062] Figs. 2-5 of social networks with nodes, for marketing competitor, from inferred user nodes to marketing competitor, the pushing of marketing content to different nodes over the network is not necessarily by the detected brand, but rather the detected brand's competitor. A concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed, or are likely to have been exposed, to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to users who have been tagged with Grey Goose products in their photos and the global network for multiple objects is generated. Thus “to forward a request for the global information” can be read on. ), 
which receives the request for the global information, to a second node in the global repository layer when the global information is not present in the first node in the global repository layer, thereby acquiring the global information pertaining to the object of interest ( [0060] to [0062] Figs. 2-5 of social networks with nodes, for marketing competitor, the pushing of marketing content to different nodes over the network is not necessarily by the detected brand, but rather the detected brand's competitor. A concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed, or are likely to have been exposed, to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to users who have been tagged with Grey Goose products in their photos and the competitor nodes network is generated. The competitors are not present with the inferred user nodes and the second node in the global repository layer can be read on. ).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell  (Publication: US 2017/0221158 A1) in view of Mangino (Publication: US .

Regarding claim 5, see rejection on claim 14.

Regarding claim 14, Mitchell in view of Mangino, Black disclose all the limitations of claim 13. 
Mitchell discloses wherein generating the local network is configured to transmit the information about the object by mapping the object, corresponding to the object of interest, to a packet of interest in a network that connects a networking layer with a local metadata layer ( [0041], [0048] to [0049], [0059], [0091] to [0094] Image object recognition API 60 accesses photographic object database 130. Photographic object database 130 contains a collection of images of logos, products, brands, and the like. photographic object database 130 includes, for each photo, an association with a particular concept node stored in concept store 114. In particular embodiments, searchable text extracted through OCR is stored in association with photo images containing signage or other sources of text in the scene. For example, photographic object database 130 may store the text "Coca-Cola" in a searchable format in association with a photo of a Coca-Cola product. Photographic object database 130 stores a link to the node associated with the object, and pulls text or other related data directly from the node as necessary and is displayed on the displays.
[0059] to [0063] - Figs. 2-5 of social networks with nodes, for inferred user nodes who were in the same event. Concept node administrator for "Stoli vodka" may wish to push marketing content of photos to users who have been explicitly exposed to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to inferred users who were likely exposed to Grey Goose at the same event. Based on the methods of Fig. 6 and Fig. 7, inferred user nodes network is generated and the network is logically configured dynamically domain . Objects with object of internets and EXIF data including geo-tagging metadata that connects nodes in the network thus “a networking layer with a local metadata layer” can be read on. ).
Black discloses virtual object, virtualization and networking layer ( [0009] tagging virtual-reality content in shared spaces that are visited by different head-mounted display (HMD) users. [0016] In one embodiment, a method for tagging a virtual item within a virtual environment is described. The method includes sending, via a computer network, virtual environment data for display. [0131] the virtual environments A1 through A4 represent the same virtual store, e.g., store owned by the same entity.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mitchell in view of Mangino, Black with virtual object, virtualization and networking layer as taught by Black. The motivation for doing is to enable more convenient to perform the operation as taught by Black in paragraph(s) [0181]. 

Mahadevan discloses using a Named-Data Networking (NDN) method related to Information-Centric Networking (ICN) ([0082] In some embodiments, a publisher can broadcast an encoded data stream to a plurality of devices over an information-centric network. In ICN, each piece of content is individually named, and each piece of data is bound to a unique name that distinguishes the data from any other piece of data, such as other versions of the same data or data from other sources. This unique name allows a network device to request the data by disseminating a request or an Interest that indicates the unique name, and can obtain the data independent from the data's storage location, network location, application, and means of transportation. Named-data network ( NDN) or a content-centric network (CCN) are examples of ICN architecture.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mitchell in view of Mangino, Black with using a Named-Data Networking (NDN) method related to Information-Centric Networking (ICN) as taught by Mahadevan. The motivation for doing is to improve security as taught by Mahadevan in paragraph(s) [0010]. 

Response to Arguments

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

Applicant asserts “the Action directly cites only Kokojima and Black, the Action then refers to a reference called "Mitchell" without directly citing Mitchell in the combination of references. It appears that the Mitchell reference is one cited by the Applicant, specifically, Mitchell et al., U.S. 2017/0221158, and the following remarks are based on that understanding.”

The examiner thanks the Applicant for pointing out the typo. As one in the ordinary skill of art can recognize that it is a typo issue. Furthermore, the applicant has identified the Mitchell reference.

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Independent claim 1 is herein amended to emphasize that the claimed virtualization display device is "configured to provide Augmented Reality/Virtual Reality (AR/VR) applications." Mitchell, in contrast, is silent concerning any virtualization display device configured to provide Augmented Reality/Virtual Reality (AR/VR) applications, page 9.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  It is the references, Mangino and Black, not Mitchell,  that disclose the above claimed language.

Black discloses tagging a virtual item within a virtual environment is described. The method includes sending, via a computer network, virtual environment data for display of a first virtual environment on a first head-mounted display. The first head-mounted display is worn by a first user. The first virtual environment includes a virtual item. [0016].

Applicant asserts “the foregoing is silent concerning "registers the real object, at which the user gazes through the virtualization display device for a preset time, as the object of interest"; that is, faster rendering as in Black is not equivalent to "registers the real object ... as the object of interest" as in amended claim 1, in particular where a program that registers the object of interest "generates a local network using local information pertaining to the object of interest, and generates a global network of multiple objects of interest from local networks of the multiple objects of interest using global information pertaining to the object of interest," as more completely recited in amended claim 1.”

Examiner disagrees. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by citing references individually where the rejections are based on combinations of 
Mitchell discloses [0020], [0032], [0059] to [0063],  – A concept node may have a corresponding concept profile page ("hub") in which a plurality of users can add content, make declarations, and express themselves, particularly in relation to the concept. In any of the examples depicted in FIGS. 2-5, a concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed, or are likely to have been exposed, to "Grey Goose." [0032], [0060] to [0062] - FIG. 1 is a high-level block diagram of a social networking system including an image-based object determination system with the camera in the physical world that captures objects on the scene in action and object of interest: e.g. vodka could  be the object of interest. [0059] to [0063] - Figs. 2-5 of social networks with nodes, for inferred user nodes who were in the same event. Concept node administrator for "Stoli vodka" may wish to push marketing content to users who have been explicitly exposed to "Grey Goose." Thus, the same methods as described above and with respect to FIG. 6 may be applied for delivery of Stoli marketing material to inferred users who were likely exposed to Grey Goose at the same event. Based on the methods of Fig. 6 and Fig. 7, inferred user nodes network is generated.
Black discloses [0016] - tagging a virtual item within a virtual environment is described. The method includes sending, via a computer 

Applicant asserts “Further, there is no motivation in the references for the proposed modification of Mitchell in view of Mangino, Black (Action, page 14). The following is noted: "In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention." "A prior art reference not in the same field of endeavor as the claimed invention must be reasonably 

In response to  applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Mitchell in view of Mangino, Black are analogous art because they are from the same field of endeavor, namely recognition of object of interest in the computer field.
It would have been obvious to one of ordinary skill in the art to modify Mitchell with virtualization display device; at which the user gazes through the display device for a preset time as taught by Black. The motivation for doing is to enable more convenient to perform the operation as taught by Black in paragraph(s) [0181]. 

Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. 
Regarding claims 2 - 5, 7, 8, 9, 11 – 14, and 16 – 18, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, and 10 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, and 10 respectively. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/